DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-2021 has been entered.
 
Response to Arguments
The examiner considered to reject the newly added claim 21 under 112 first paragraph as new matter since the limitation of weather cannot be found on the specification. The examiner thanks the applicant for indicating that the support can be found in fig. 1-3b. The examiner found support in fig. 3a for environmental data such as temperature and wind speed, which can be related, to weather; but since the limitation “weather” does not appear in the specification, weather is going to be limited to items 220-224. The other environmental data 228 was not defined in specification.
Applicant's arguments filed 12-21-2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument “Kim does not teach "an object identification anomaly detection system that receives the object data, and object anomaly data and generates an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data” as recited in independent claim 1. Kim does not teach or suggest generating an "anomaly metric indicative of whether the first object identification is anomalous". Kim may classify the object's behavior as 'normal" or "anomalous" according to its own terms, but Kim does not generate a metric indicative of whether the identification of the object is anomalous or not”; the examiner’s position is that as acknowledged by the applicant Kim’s classification of the object's behavior as 'normal" or "anomalous" is a metric indicative of whether the identification of the object’s behavior is anomalous or not. In addition, Lo discloses detecting incorrect classification/identification; thereby, reading in "anomaly metric indicative of whether the first object identification is anomalous (see par. 0038). Thereby, the combination of Kim in view of Lo disclose the argued limitation.
As to the arguments presented for claims 13 and 20, they fall for the same reasons as shown above for claim 1. Regarding the comment directed to “environment data, indicative of a sensed environmental characteristic”, any information coming from the environment using sensors can be equated to environment data, indicative of a sensed environmental characteristic. Please note that details about the sensed data will not help to advance the prosecution, to help advance the prosecution the claims should . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 8948501 in view of Lo 20180373963.

As to claim 1, Kim discloses a mobile work machine (see col. 6, lines 27-29), comprising: a first object identification system that receives object data indicative of an object detected by an object detection sensor [900], and generates a first object identification, indicative of the object, based on the object data [902]; an object behavior analysis system that generates a set of object behavior characteristics, indicative of a behavior of the object, based on the object data (see col. 5, line 52 – col. 6, line 26); an object identification anomaly detection system that receives the object data, and object anomaly data and generates an anomaly metric indicative of whether the first object identification of behavior is anomalous, based on the first object identification, and the object anomaly data [914] (see col. 8, lines 37-63). Kim fails to disclose a secondary object identification system. In an analogous art, Lo discloses an object identification anomaly detection system that receives the object data, and object anomaly data and generates an anomaly metric [rarity score] indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data (see par. 0017, 0038, 0085); a secondary object identification system [320], that identifies objects differently from the first object identification system, and that receives the object data and generates a second object identification, indicative of the object, based on the object data; and an action signal generator that generates an action signal to invoke the second object identification system based on the anomaly metric [rare instance classifier activated when object score is lower than a threshold (see par. 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim 

As to claim 2, Kim discloses the mobile work machine of claim 1 wherein the object anomaly data comprises at least one of the set of behavior characteristics or environment data, indicative of a sensed environmental characteristic (see col. 8, lines 37-63).

As to claim 3, Kim fails to disclose a controllable subsystem. In an analogous art, Lo discloses a controllable subsystem, wherein the action signal generator generates the action signal to control the controllable subsystem based on the first object identification and the anomaly metric (see par. 0002, 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 10, Kim discloses the mobile work machine of claim 2 wherein the object behavior analysis system comprises: a motion analyzer configured to identify motion characteristics of the identified object based on the object data (see col. 8, lines 37-63).



As to claim 12, Kim disclose using computer networks but fails to specify further. In an analogous art, Lo discloses wherein one of the first object identification system and the second object identification system comprises a neural network-based classifier (see par. 0002-0012, 0080) and wherein another of the first object identification system and the second object identification system comprises a rules-based classifier (see par. 0002-0012, 0080). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 13, Kim discloses a computer implemented method of controlling a mobile work machine, comprising: receiving object data indicative of an object detected by an object detection sensor; generating a first object identification, indicative of the object, based on the object data, using a first object identification system (see col. 5, line 52 – col. 6, line 26); obtaining object anomaly data indicative of whether the first object identification is anomalous; generating an anomaly metric indicative of whether the first object identification is anomalous, based on the first object identification, and the object anomaly data (see col. 8, lines 37-63); and [conditional limitation not required; 

As to claim 14, Kim discloses the computer implemented method of claim 13 wherein obtaining object anomaly data comprises at least one of: generating a set of object behavior characteristics, indicative of a behavior of the object, based on the object data; or receiving environment data, indicative of a sensed environmental characteristic (see col. 8, lines 37-63).

As to claim 15, Kim fails to disclose a controllable subsystem. In an analogous art, Lo discloses a computer implemented method of claim 14 wherein the mobile work machine includes a controllable subsystem, and further comprising: generating an action signal to control the controllable subsystem based one of the first object identification and the second object identification (see par. 0002, 0086-0087). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to combine Kim and Lo teaching to add the additional object/behavior detection for the simple purpose of improving the accuracy of the detection for selected rare objects and behaviors.

As to claim 19, Kim discloses the computer implemented method of claim 18 wherein generating a set of behavior characteristics comprises at least one of: identifying motion characteristics of the identified object based on the object data; and identifying location characteristics of the identified object based on the object data. (see col. 8, lines 37-63).

As to claim 20, Kim discloses a control system for controlling a mobile work machine, the control system comprising: one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the one or more processors to perform steps comprising: generating a first object identification, indicative of an object, based on object data provided by an object detection sensor, using a first object identification system; generating a set of object behavior .

Claims 4-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lo as applied to claims above, and further in view of Levison 20170132334.

As to claims 4-5 and 16, Kim discloses the mobile work machine of claim 2 wherein the object identification anomaly detection system comprises: an object/behavior/environment analyzer that determines whether the behavioral characteristics are inconsistent with the first object identification, given the sensed environmental characteristic and generates a behavioral analysis result indicative of the determination with an anomaly metric generator configured to generate the anomaly metric based on the behavioral analysis result [depending on what may be the environmental characteristic; for example, footsteps not matching the pattern of fig. 10 could be said that is a behavioral analysis] (see col. 8, lines 37-63). In case that the behavior analysis is something more detailed than the example given above, in an analogous art, Levison discloses wherein the object identification anomaly detection system comprises: an object/behavior/environment analyzer that determines whether the behavioral characteristics are inconsistent with the first object identification, given the sensed environmental characteristic and generates a behavioral analysis result indicative of the determination (see fig. 36, 39; par. 0065, 0149, 0159. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the teachings of Levison to the combined Kim and Lo teachings for the simple purpose of improving the details of the detection for a precise identification.

As to claim 6, Kim and Lo disclose the mobile work machine of claim 5 wherein the object identification anomaly detection system comprises: an action processing 

As to claims 7-9, 17-18, Kim disclose using threshold (see col. 8, lines 37-63). In an analogous art, Lo disclose the mobile work machine of claim 6 wherein the action processing system comprises: threshold comparison logic configured to compare the anomaly metric to an anomaly threshold to determine whether an action is to be taken; and an action identifier configured to identify the action to be taken when the threshold comparison logic determines that an action is to be taken, a threshold identifier configured to identify the anomaly threshold, wherein the first object identification has a corresponding expected machine response and wherein the threshold identifier identifies the anomaly threshold based on the expected machine response corresponding to the first object identification [please note that it is inherently required to know and/or identify the values in order to work] (see par. 0086-0087).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lo as applied to claims above, and further in view of Lopes-Hinojosa 2019/037622.

As to claim 21, the previous references fails to disclose wherein the sensed environmental characteristic comprised a sensed weather characteristic. In an analogous art Lopes-Hinojosa, discloses wherein the sensed environmental characteristic comprised a sensed weather characteristic (see par. 0147). Therefore, it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARCOS L TORRES/Primary Examiner, Art Unit 2647